NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 15-1056
                                   _____________

                                  DANIEL BOCK, JR.

                                          v.

                         PRESSLER & PRESSLER, LLP,
                                                   Appellant
                    _____________________________________

                On Appeal from the United States District Court for the
                                District of New Jersey
                        (District Court No.: 2-11-cv-07593)
                     District Judge: Honorable Kevin McNulty
                    _____________________________________

                            Argued on November 10, 2015

            Before: CHAGARES, RENDELL and BARRY, Circuit Judges.

                            (Opinion Filed: July 27, 2016)

Manuel H. Newburger, Esquire (Argued)
Barron & Newburger
1212 Guadalupe
Suite 104
Austin, TX 78701

Mitchell L. Williamson, Esquire
Pressler & Pressler, LLP
7 Entin Road
Parsippany, NJ 07054

                          Counsel for Appellant
Cary L. Flitter, Esquire (Argued)
Andrew M. Milz, Esquire
Flitter Milz
450 North Narberth Avenue
Suite 101
Narberth, PA 19072

Deepak Gupta, Esquire
Gupta Wessler
1735 20th Street, N. W.
Washington, DC 20009

Philip D. Stern, Esquire
Andrew T. Thomasson, Esquire
Stern Thomasson
2816 Morris Avenue
Suite 30
Union, NJ 07083

                           Counsel for Appellee


Jeanne L. Zimmer, Esquire
Carlson & Messer
5959 West Century Boulevard
Suite 1214
Los Angeles, CA 90045

                           Counsel for Amicus-Appellants


Kristin Bateman, Esquire (Argued)
Consumer Financial Protection Bureau
1700 G Street, N. W.
Washington, DE 20552
                          Counsel for Amicus-Appellee Consumer
                          Financial Protection Bureau

Theodore P. Metzler, Jr., Esquire
Federal Trade Commission
600 Pennsylvania Avenue, N. W.
Washington, DC 20580


                                          2
                            Counsel for Amicus-Appellee
                            Federal Trade Commission

                                      ____________

                                      OPINION
                                      ____________

RENDELL, Circuit Judge:

       Defendant-Appellant Pressler and Pressler, LLP appeals the District Court’s order

granting Plaintiff Bock’s motion for summary judgment. Bock alleged that Pressler and

Pressler made a false or misleading representation in violation of the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. § 1692e, by filing a state complaint without

meaningful attorney review. Although the issue of Article III standing was not raised by

the District Court or by the parties, “we are required to raise issues of standing sua sponte

if such issues exist.” Steele v. Blackman, 236 F.3d 130, 134 n.4 (3d Cir. 2001). At the

time of oral argument in this case, Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), was

pending before the United States Supreme Court. It had the potential to impact cases like

Bock’s, when the alleged injury to the plaintiff flows from the violation of a procedural

right granted by statute. We asked the parties to address Spokeo at oral argument and

requested written briefing after the opinion was published on May 16, 2016.1

       The issue of standing is “an essential and unchanging part of the case-or-

controversy requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992). “The doctrine developed in our case law to ensure that federal courts do not

       1
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1331; we have
jurisdiction pursuant to 28 U.S.C. § 1291. We exercise de novo review over an order
granting summary judgment. Curley v. Klem, 298 F.3d 271, 276 (3d Cir. 2002).
                                             3
exceed their authority as it has been traditionally understood.” Spokeo, 136 S. Ct. at

1547. Constitutional standing requires the party invoking jurisdiction to meet three

elements:

       First, the plaintiff must have suffered an “injury in fact”—an invasion of a
       legally protected interest which is (a) concrete and particularized, and (b)
       actual or imminent, not conjectural or hypothetical[.] Second, there must be
       a causal connection between the injury and the conduct complained of . . . .
       Third, it must be likely . . . that the injury will be redressed by a favorable
       decision.

Lujan, 504 U.S. 560–61 (internal citations and quotation marks omitted). The issue

presented in Spokeo was whether the violation of a procedural right granted by statute

presents an injury sufficient to constitute an “injury-in-fact” and satisfy the “‘[f]irst and

foremost’ of standing’s three elements.” Spokeo, 136 S. Ct. at 1547.

       While the Supreme Court did not change the rule for establishing standing in

Spokeo, it used strong language indicating that a thorough discussion of concreteness is

necessary in order for a court to determine whether there has been an injury-in-fact. Id. at

1545. The Court made it clear that the requirements of particularization and concreteness

required separate analyses and that neither requirement alone was sufficient. Id. at 1548

(“Particularization is necessary to establish injury in fact, but it is not sufficient. An

injury in fact must also be ‘concrete.’”). In determining whether there is a concrete

injury, the presentation of an alleged statutory violation is not always sufficient. Id. at

1549 (“[Plaintiff] could not, for example, allege a bare procedural violation, divorced

from any concrete harm, and satisfy the injury-in-fact requirement of Article III.”).

However, the Court confirmed that “because Congress is well positioned to identify


                                               4
intangible harms that meet minimum Article III requirements . . . . [it] may elevat[e] to

the status of legally cognizable injuries concrete, de facto injuries that were previously

inadequate in law.” Id. (internal quotation marks omitted). Essentially, “the question

framed by [the Court’s] discussion [is] whether the particular procedural violations

alleged in [a] case entail a degree of risk sufficient to meet the concreteness

requirement.” Spokeo, 136 S. Ct. at 1550.

       We recently discussed Spokeo’s impact on Article III standing in In re

Nickelodeon Consumer Privacy Litig., No. 15-1441, 2016 WL 3513782 (3d Cir. June 27,

2016). There, we interpreted Spokeo to say that “even certain kinds of ‘intangible’ harms

can be ‘concrete’ for purposes of Article III . . . . What a plaintiff cannot do . . . is treat a

‘bare procedural violation . . . [that] may result in no harm’ as an Article III injury-in-

fact.” Id. at *7 (quoting Spokeo, 136 S. Ct. at 1550). We observed that “in some cases an

injury-in-fact may exist solely by virtue of statutes creating legal rights, the invasion of

which creates standing.” Nickelodeon, 2016 WL 3513782 at *6. Specifically, we

addressed the Supreme Court’s deference to Congress, noting that “Spokeo directs us to

consider whether an alleged injury-in-fact ‘has traditionally been regarded as providing a

basis for lawsuit,’” and “Congress’s judgment on such matters is . . . ‘instructive and

important.’” Id. at *7 (quoting Spokeo, 136 S. Ct. at 1549).

       Given the Supreme Court’s directive in Spokeo regarding the need for a court to

specifically address concreteness and particularization, we will remand this case to the

District Court to determine in the first instance whether Bock has Article III standing.



                                                5